 1   Laura E. Krank
     Attorney at Law: 220208
 2   Law Offices of Rohlfing & Kalagian, LLP
     211 East Ocean Boulevard, Suite 420
 3   Long Beach, CA 90802
     Tel.: (562) 437-7006
 4   Fax: (562) 432-2935
     E-mail: rohlfing.kalagian@rksslaw.com
 5
     Attorneys for Plaintiff
 6   Laurel C Longoria
 7
                          UNITED STATES DISTRICT COURT
 8
                         EASTERN DISTRICT OF CALIFORNIA
 9
10
     LAUREL C. LONGORIA,                     )   Case No.: 1:18-cv-00409-SKO (SS)
11                                           )
                  Plaintiff,                 )   STIPULATION AND ORDER FOR
12                                           )   THE AWARD AND PAYMENT OF
           vs.                               )   ATTORNEY FEES AND EXPENSES
13                                           )
     NANCY A. BERRYHILL, Acting              )   PURSUANT TO THE EQUAL
14   Commissioner of Social Security,        )   ACCESS TO JUSTICE ACT, 28 U.S.C.
                                             )   § 2412(d) AND COSTS PURSUANT
15                                           )   TO 28 U.S.C. § 1920
                  Defendant.                 )
16                                           )
                                             )   (Doc. 19)
17                                           )
18
19
           TO THE HONORABLE SHEILA K. OBERTO, MAGISTRATE JUDGE
20
     OF THE DISTRICT COURT:
21
           IT IS HEREBY STIPULATED, by and between the parties through their
22
     undersigned counsel, subject to the approval of the Court, that Laurel C Longoria
23
     be awarded attorney fees in the amount of Five Thousand dollars ($5,000.00) and
24
     expenses in the amount of zero dollars ($0.00) under the Equal Access to Justice
25
     Act (EAJA), 28 U.S.C. § 2412(d), and costs in the amount of zero dollars ($0.00)
26
     under 28 U.S.C. § 1920. This amount represents compensation for all legal
27
                                             -1-
28
 1   services rendered on behalf of Plaintiff by counsel in connection with this civil
 2   action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
 3          After the Court issues an order for EAJA fees to Laurel C Longoria, the
 4   government will consider the matter of Laurel C Longoria's assignment of EAJA
 5   fees to Laura E. Krank. The retainer agreement containing the assignment is
 6   attached as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010),
 7   the ability to honor the assignment will depend on whether the fees are subject to
 8   any offset allowed under the United States Department of the Treasury's Offset
 9   Program. After the order for EAJA fees is entered, the government will determine
10   whether they are subject to any offset.
11          Fees shall be made payable to Laurel C Longoria, but if the Department of
12   the Treasury determines that Laurel C Longoria does not owe a federal debt, then
13   the government shall cause the payment of fees, expenses and costs to be made
14   directly to Law Offices of Rohlfing & Kalagian, LLP, pursuant to the assignment
15   executed by Laurel C Longoria.1 Any payments made shall be delivered to Laura
16   E. Krank.
17          This stipulation constitutes a compromise settlement of Laurel C Longoria's
18   request for EAJA attorney fees, and does not constitute an admission of liability on
19   the part of Defendant under the EAJA or otherwise. Payment of the agreed amount
20   shall constitute a complete release from, and bar to, any and all claims that Laurel
21   C Longoria and/or Laura E. Krank including Law Offices of Rohlfing & Kalagian,
22   LLP may have relating to EAJA attorney fees in connection with this action.
23
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
27
                                               -2-
28
 1         This award is without prejudice to the rights of Laura E. Krank and/or the
 2   Law Offices of Rohlfing & Kalagian, LLP to seek Social Security Act attorney
 3   fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the
 4   EAJA.
 5   DATE: April 8, 2019             Respectfully submitted,
 6                                   ROHLFING & KALAGIAN, LLP
 7                                        /s/ Laura E. Krank
                                 BY: __________________
 8                                  Laura E. Krank
                                    Attorney for plaintiff Laurel C Longoria
 9
10   DATED: April 8, 2019            MCGREGOR W. SCOTT
                                     United States Attorney
11
12
                                            /s/ Ben A. Porter
13
                                     BEN A. PORTER
14                                   Special Assistant United States Attorney
                                     Attorneys for Defendant
15                                   NANCY A. BERRYHILL, Acting Commissioner
                                     of Social Security (Per e-mail authorization)
16
17                                         ORDER
18         Based upon the parties’ “Stipulation for the Award and Payment of Attorney
19   Fees and Expenses Pursuant to the Equal Access to Justice Act (EAJA) 28 U.S.C. §
20   2412(d) and Costs Pursuant to 28 U.S.C. § 1920” (the “Stipulation”) (Doc. 19), IT
21   IS ORDERED that attorney’s fees in the amount of FIVE THOUSAND DOLLARS

22   AND 00/100 ($5,000.00) under the EAJA, 28 U.S.C. § 2412(d), and costs in the

23   amount of ZERO DOLLARS AND 00/100 ($0.00) under
     ///
24
     ///
25
     ///
26
27
                                             -3-
28
 1   28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.
 2
 3   IT IS SO ORDERED.

 4   Dated:   April 9, 2019                             /s/   Sheila K. Oberto   .
                                               UNITED STATES MAGISTRATE JUDGE
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                             -4-
28
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
